district court decline to grant the relief requested.' Any such motion to
                  reinstate this appeal shall be filed within 60 days of the district court's
                  order declining to grant the requested relief. See NRAP 3A.
                              It is so ORDERED.



                                                                                    J.
                                                     Saitta




                  cc: Hon. Susan Johnson, District Judge
                       The Clarkson Law Group, P.C.
                       Wright, Finlay & Zak, LLP/Las Vegas
                       Eighth District Court Clerk




                        'We note that any aggrieved party may file a notice of appeal from
                  any appealable order entered at the completion of the district court
                  proceedings. See NRAP 3A.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ce